Name: Commission Regulation (EEC) No 2950/87 of 30 September 1987 abolishing countervailing charges on plums originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278/86 Official Journal of the European Communities 1 . 10 . 87 COMMISSION REGULATION (EEC) No 2950/87 of 30 September 1987 abolishing countervailing charges on plums originating in Romania given product only during the period in respect of which a reference price has been fixed for that product ; whereas Commission Regulation (EEC) No 931 /87 (*) fixed the reference prices for plums up to 30 September 1987 ; whereas Regulations (EEC) No 2738/87 and (EEC) No 2830/87 should therefore be repealed with effect from 1 October 1987, THE COMMISSION OF THE EUROPEAN COMMUNITIES, ¢Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2275/87 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2738/87 (3), as last amended by Regulation (EEC) No 2849/87 (4), and Commission Regulation (EEC) No 2830/87 (^ introduced countervailing charges on plums originating , in Romania ; Whereas Article 25 of Regulation (EEC) _No 1035/72 on the introduction of countervailing charges applies to a HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 2738/87 and (EEC) No 2830/87 are hereby - repealed . Article 2 This Regulation shall enter into force on 1 October 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1987. For. the Commission Frans ANDRIESSEN ' Vice-President (&gt;) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 209 , 31 . 7 . 1987, p. 4 . (3) OJ No L 262, 12 . 9 . 1987, p. 16 . 0 OJ No L 272, 25 . 9 . 1987 , p. 14 . (*) OJ No L 270 , 23 . 9 . 1987; p. 39 . (6) OJ No L 89 , 1 . 4 . 1987, p. 39 .